Citation Nr: 1539113	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  12-26 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to an initial rating in excess of 10 percent for chondromalacia of the right patella, status post medial arthrotomy with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015 correspondence, the Veteran's agent withdrew on the Veteran's behalf the request for a personal hearing before a member of the Board (Travel Board hearing).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his right knee disability is more severely disabling than reflected by the initial 10 percent disability rating assigned.  He also asserts that he has a left knee disorder secondary to his right knee disability.

The Board has reviewed the claims file in its entirety and finds that remand is warranted to complete additional required development.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following records:

a) The Veteran's disability records from the Social Security Administration, including all associated medical records; 
b) all treatment records from Dr. R. Knapp in North Miami, Florida since establishing care, including records of cortisone injections for knee pain; and
c) all treatment records from S. Hare, PA-C, since establishing care.

2.  After the outstanding medical records are obtained and associated with the claims file, the Veteran should be afforded an orthopedic VA examination to determine the nature and etiology of the claimed left knee disorder and to assess the current severity of the right knee disability.  The claims file and a copy of this Remand must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following a review of the claims file and examination, the examiner should offer an opinion as to the following:

a) Did any left knee disability found on examination at least as likely as not (a 50 percent or greater probability) have its onset during active service or is such disability otherwise related to military service?
b) Indicate whether it is at least as likely as not (a 50 percent or greater probability) that any current left knee disability was caused or aggravated by the Veteran's service-connected right knee disability.  
c) If aggravated, specify the baseline of disability prior to aggravation and the permanent, measurable increase in left knee disability resulting from the aggravation.

A medical analysis and rationale are to be included with all opinions expressed.

3.  After completion of the above, and any additional development deemed necessary, re-adjudicate the issues of entitlement to service connection for a left knee disorder and entitlement to an initial rating in excess of 10 percent for a right knee disability.  If any benefit sought on appeal remains denied, furnish a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




